ALLOWABILITY NOTICE
Formal Matters
Claims 3-6 and 16-17 are cancelled.  Claims 1, 2, 7-15, and 18-20 are pending and under examination.

Priority
	The instant application is a continuation of 15/850595 filed on 12/21/2017, which claims priority from US provisional application 62/439,956 filed on 12/29/2016.   

Examiner’s Note
Applicant's amendments and arguments filed on 08/12/2021 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Rejections and objections not reiterated from previous office actions are hereby withdrawn.  

Terminal Disclaimer
The terminal disclaimer filed on 8/12/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patents 9814670 and 10617629 have been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
	The following are reasons for allowance:  The prior art does not teach or motivate a composition with combination of the listed components or method of using the composition as 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1, 2, 7-15, and 18-20 are allowed.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK V STEVENS whose telephone number is (571)270-7080.  The examiner can normally be reached on M-F 9:00 am to 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


/MARK V STEVENS/Primary Examiner, Art Unit 1613